Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 6, 2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8, 14-17, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sowards et al. (US 20140119630 A1) in view of Takeshima (US 20190336033 A1).
Regarding claim 1, Sowards et al. teaches a system, comprising: at least one storage device storing executable instructions, and at least one processor in communication with the at least one storage device, when executing the executable instructions, causing the system to perform operations including (see Fig. 1, S74-S78, claims [14-15]; “A computer readable medium carrying a computer program which controls a processor… An imaging system comprising: an anatomical scanner; a functional scanner; a reconstruction processor; and a display; wherein the reconstruction processor is programmed to perform the method”): obtaining a first image of a first modality representing a first region of the subject (see Fig. 4, S200-202, para [0033]; “a nuclear imaging scanner performs a full field of view nuclear imaging scan 106 to acquire functional data of the patient 100 including the one or more regions of interest 102”); obtaining a second image by processing, based on slice information of the first image (see Fig. 4, S204, para [0034]; “In a step 204, the functional data is reconstructed based on the attenuation data acquired by the anatomical imaging system”), the second image representing a second region of the subject, the second region including at least part of the first region of the subject (see Fig. 4, S210, S112, para [0034]; “In a step 212, anatomical data is acquired of the second field(s) of view using a high resolution (high dose) localization or diagnosis scan with the anatomical imaging system”), wherein a second scanning region corresponding to the second image is larger than a first scanning region corresponding to the first image (see Fig. 4 S210, para [0034]; “If it is determined that detailed anatomical data is beneficial for diagnosis, a second field(s) of view 110, e.g. slabs encompassing the regions of interest 102, of the at least the one anatomical structure smaller than the first field of view of the region of interest is determined in a step 210”); and generating a fused image by fusing the first image and the second image, wherein the fused image includes a fusion of the second image (see Fig. 1, S66, para [0029]; “PET image representation and the localization or diagnostic high resolution CT image representation(s) and, in some embodiments, the low resolution x-ray image to generate a fused image”, see also para [0034]; “In a step 214, one or more of the attenuation corrected full field functional image, the full field attenuation correct image, and the limited field of view high resolution anatomical image(s) are fused together to generate a full field image which depicts high resolution anatomical information covering the regions of interest 102 and low resolution anatomical information over the rest of the first field of view”), and a distribution of one or more metabolites indicated by the first image (see para [0034]; “In a step 202, functional data of at least the one anatomical structure is acquired in the first field of view 106 using a nuclear imaging system” functional data indicate metabolites). However, Sowards et al. does not specifically teach as further claimed, but 
Takeshima teaches an additional image of the subject (see Fig. 7, item SA1-SA3, “reconstruction processing”, see also Fig. 8, para [0316]; “processing circuitry configured to generate the third MR data relating to a subject in accordance with the learned model, from the first MR data serving as a process target and relating to the subject and the second MR data relating to the subject and acquired by an imaging parameter different from the first MR data serving as the process target” the third image data implies additional image), the additional image using an interpolation technique (see para [0090]; “The medical image according to the present invention may be an original medical image that has been subjected to any image processing, such as image compression processing, resolution decomposition processing, image interpolation processing, and resolution combination processing”), a slice direction of the first image being same as a slice direction of the second image (see para [0121]; “ As a target output image, a medical image of the same slice position and frame as those of the target input image is output, in which the data deficit portion included in the target input image is restored. For example, the target input image has a slice position sA, and a frame of a time phase tA; the auxiliary input image has a slice position sB and a frame of time phase tB; and the target output image has the slice sA and the frame of the time phase tA, as shown in FIG. 10). Accordingly, it would have been obvious to one of ordinary skill in the art before the effecting filling date of the invention to incorporate the teachings as taught by Takeshima in order to differentiate actual medical data and desired medical data of the subject (see Fig. 37, para [0121]).
Regarding claim 2, the rejection of claim 1 is incorporated herein.  
Sowards et al. in the combination further teach obtaining one or more scout images of the first region of the subject; and causing an imaging device to acquire the first image by scanning the first region of the subject according to the one or more scout images (see Fig. 1, para [0008]; “The hybrid imaging system including a first imaging system configured to acquire low resolution anatomical data of a first field of view of an anatomical structure. A second imaging system is configured to acquire functional data of the first field of view of the anatomical structure”; it’s inherently known for both CT and PET imaging to obtain scout images unless stated otherwise).  
Regarding claim 3, the rejection of claim 2 is incorporated herein. 
Takeshima in the combination further teach determining whether one of the one or more scout images and the first image are misaligned in response to a determination that the one of the one or more scout images and the first image misalign (see Fig. 22, SC5, para [0242]; “At step SC5, the processing circuitry 11 aligns the CT image reconstructed at step SB2 with the PET image reconstructed at step SC4. The alignment may be performed by any method such as rigid-body alignment or non-rigid alignment” the alignment method determine whether it’s aligned or not); obtain the additional image including the first region of the subject (see para [0041]; “The processing circuitry is configured to generate the third MR data relating to a subject in accordance with the learned model, from the first MR data serving as a process target and relating to the subject and the second MR data relating to the subject and acquired by an imaging parameter different from the first MR data serving as the process target”); obtaining the second image by processing, based on the slice information of the first image and the additional image of the subject (see Fig. 7, item SA1-SA3, “reconstruction processing”, see para [0239]; “At step SC2, the processing circuitry 11 reconstructs the CT image of the subject by applying the analytical image reconstruction such as FBP and the iterative reconstruction to the projection data acquired at step SC1”), the second image (see [0241]; “At step SC4, the processing circuitry 11 reconstructs a PET image of the subject by applying the analytical image reconstruction such as FBP or iterative reconstruction to the coincidence data acquired at step SC3”), the additional image using the interpolation technique (see para [0090]; “The medical image according to the present invention may be an original medical image that has been subjected to any image processing, such as image compression processing, resolution decomposition processing, image interpolation processing, and resolution combination processing”).  Additionally, Sowards et al. in the combination further teach generating the fused image by fusing the first image and the second image (see Fig. 1, S66, para [0029]; “PET image representation and the localization or diagnostic high resolution CT image representation(s) and, in some embodiments, the low resolution x-ray image to generate a fused image”, see also para [0034]; “In a step 214, one or more of the attenuation corrected full field functional image, the full field attenuation correct image, and the limited field of view high resolution anatomical image(s) are fused together to generate a full field image which depicts high resolution anatomical information covering the regions of interest 102 and low resolution anatomical information over the rest of the first field of view”).  
Regarding claim 4, the rejection of claim 3 is incorporated herein. 
Takeshima in the combination further teach determining whether slice information of the one of the one or more scout images matches slice information of the first image (see para [0304]; “the processing circuitry 11 selects, as the auxiliary input images, MR images of the number that matches the number of auxiliary input images, from the MR images of the level-2 or higher frames”), the slice information including at least one of a slice position or a slice direction (see para [0189]; “By implementing the input selection function 113, the processing circuitry 11 selects a target input image and an auxiliary input image from the MR images of the time-series frames. The k-space data or MR images of time-series frames have common parameters that are the slice position”); and determining that the one of the one or more scout images and the first image misalign in response to a determination that the slice see Fig. 22, SC5, para [0242]; “At step SC5, the processing circuitry 11 aligns the CT image reconstructed at step SB2 with the PET image reconstructed at step SC4. The alignment may be performed by any method such as rigid-body alignment or non-rigid alignment” the alignment method determines whether the slice information of the images aligned or not).
Regarding claim 5, the rejection of claim 2 is incorporated herein.  
Takeshima in the combination further teach wherein the additional image includes at least one of the one or more scout images (see para [0377]; “processing circuitry configured to generate third CT data relating to a subject in accordance with the learned model, from the first CT data serving as a process target and relating to the subject, and the second CT data relating to the subject and acquired with the imaging parameter different from the first CT data relating to the process target”; scout images are impliedly necessitated for CT imaging unless stated otherwise).  
Regarding claim 6, the rejection of claim 1 is incorporated herein.  
Sowards et al. in the combination further teach wherein the additional image and the first image are of different modalities (see para [0021]; “With reference to FIG. 1, a multimodality imaging system employs at least two different imaging modalities”).  
Regarding claim 8, the rejection of claim 1 is incorporated herein.  
Sowards et al. in the combination further teach wherein the first image includes a functional image indicative of a distribution of a metabolite in the first region, and the second image includes a structural image indicative of one or more structural characteristics of the second see para [0008]; “The hybrid imaging system including a first imaging system configured to acquire low resolution anatomical data of a first field of view of an anatomical structure. A second imaging system is configured to acquire functional data of the first field of view of the anatomical structure”).  
Regarding claim 14 the scope of claim 14 is fully encompassed by the scope of claim 1, accordingly, the rejection analysis of claim 1 is equally applicable here. 
Regarding claim 15, the rejection of claim 2 is equally applicable here.
Regarding claim 16, the rejection of claim 5 is equally applicable here.
Regarding claim 17, the rejection of claim 6 is equally applicable here.
Regarding claim 19, the rejection of claim 8 is equally applicable here.
Regarding claim 20, this claim recites the system implementing the method of claim 14. According, the rejection analysis of claim 14 is equally applicable here. Takeshima teaches the system in Fig. 3, see also para [0250]; “a computer having a processing circuitry 11, a memory 13, an input interface 15, a communication interface 17 and a display 19. The medical data processing apparatus 1-2 is equivalent to the above-mentioned medical data processing apparatus 1, and therefore the explanation thereof is omitted, see also para [0257]; “The processing circuitry 11 implements the program stored in the memory 13 and thereby realizes the functions corresponding to the program”.
Regarding claim 21, the rejection of claim 3 is equally applicable here.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sowards et al. in view of Takeshima as applied to claims above, and further in view of Qingzhen (CN 107767444 A) Cited on IDS dated on 03/06/2018.
Regarding claim 9, the rejection of claim 8 is incorporated herein. The combination of Sowards et al. and Takeshima as a whole does not specifically teach as further claimed, but
Qingzhen teach wherein the first image includes a magnetic resonance spectroscopy (MRS) image (see page.7, line 4+ discloses MRS”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effecting filling date of the invention to incorporate the teaching as taught by Qingzhen in order to carry out specific atoms’ nuclei and chemical composition (see page.7, line 4+ discloses MRS”).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sowards et al. in view of Takeshima as applied to claims above, and further in view of Blaskovics (US 8774485 B2) Cited on IDS dated on 07/08/2014.
Regarding claim 10, the rejection of claim 1 is incorporated herein. The combination of Sowards et al. and Takeshima as a whole does not teach as further claimed, but Blaskovics teach assigning a value of each of at least some of a plurality of first pixels in the first image to a corresponding second pixel of a plurality of second pixels in the second image to obtain the fused image (Fig.7, Col.7 line 33+; “Accordingly, the LUT 56 is configured to assign a value to each pixel in the images 50 and 52 that is based on the data acquired from the LUT 56”).
Fig.7, Col.7 line 33+). 
Regarding claim 11, the rejection of claim 1 is incorporated herein.  Blaskovics in the combination further teach converting the first image into a pseudocolor image (see Fig.8, S306; “generating a color image using the lookup image”); and fusing the pseudocolor image and the second image to obtain the fused image (see Fig.8, S308, Col.7, line 33+; “The revised images, after being modified by the LUT 56, may then be fused together to form the image 350 also known herein as the fusion image 350”).
Regarding claim 12, the rejection of claim 11 is incorporated herein.  Blaskovics in the combination further teach generating a registered pseudocolor image by registering the pseudocolor image with the second image (see col.1, line 55-58; “transforming the information in the histogram from histogram space to image space using a look-up table, and generating a color image using the information output from the look-up table”; and fusing the registered pseudocolor image and the second image to obtain the fused image (see Fig.8, S308, Col.7, line 33+; “The revised images, after being modified by the LUT 56, may then be fused together to form the image 350 also known herein as the fusion image 350”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINTA GEBRESLASSIE whose telephone number is (571)272-3475. The examiner can normally be reached Monday-Friday9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WINTA GEBRESLASSIE/Examiner, Art Unit 2668                                                                                                                                                                                                        

/VU LE/Supervisory Patent Examiner, Art Unit 2668